Citation Nr: 1146838	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO. 09-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by an April 2008 letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran provided testimony at a March 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This matter was the subject of a Board remand dated in June 2011.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current low back disability did not begin during active service, is not related to any incident of service, and was not manifest as arthritis within one year after discharge from service.


CONCLUSION OF LAW

The criteria for service connection for low back disability are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board finds that although the Veteran has provided substantially probative lay evidence as to low back symptoms at discharge from service and intermittent low back symptoms from active service forward, this evidence is outweighed by evidence showing normal clinical evaluation of the back at discharge from service, evidence of the lack of medical treatment until many years after service, and a July 2011 VA examiner's opinion that his current low back disability is not related to military service. As a result, the Board denies the Veteran's claim for service connection for low back disability.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

An October 2007 VCAA letter explained the evidence necessary to substantiate the claim for service connection for low back disability. This letter also informed him of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the October 2007 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim in April 2008 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the duty to assist, on remand from the Board in June 2011 the RO/AMC requested that the Veteran identify any additional records of treatment for back disability and provided the Veteran a VA examination and opinion, in compliance with the Board's remand instructions. A review of the record shows that the RO has complied with all remand instructions. Stegall v. West, 11 Vet. App. 268 (1998). The Veteran did not reply to a June 2011 RO letter that requested that he inform them whether there were further available relevant records of treatment to be obtained.

The claims file contains service treatment records, reports of VA post-service treatment, reports of private treatment, and reports of VA examinations. See 38 U.S.C.A. § 5103A(a)-(d).

With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The July 2011 VA examination report is based on a review of the claims file, a history as obtained from the Veteran, and clinical evaluation of the Veteran at the examination. The examiner provided detailed and soundly reasoned explanations for his findings, and provided the necessary findings for adjudication of this appeal. The Board therefore finds that the June 2011 examination report is adequate for adjudication of the Veteran's claim for service connection for low back disability.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. 


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.
   
Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-war medical records of treatment for colon-related problems for period of over 40 years).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

The preponderance of the evidence indicates that the Veteran did not have arthritis of the low back to a compensable degree within one year after discharge from service. As will be discussed further below, the evidence indicates that the Veteran's current low back disability did not arise until at least several years after service, based factors such as the lack of any medical treatment during service or until approximately ten years after service, and clinical evaluation of the Veteran's back at the time of discharge from service, which was normal. Accordingly, a presumption of service connection for arthritis is not warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

At his July 8, 1969, service separation physical examination, the Veteran completed two separate separation physical history forms. The forms, though both Standard Form 89's, are worded and formatted slightly differently. The Veteran indicated by a checked box on one form that he had now or had experienced in the past "back trouble."  On the correspondingly placed box on the other form the Veteran indicated that he had never had and did not now have "recurrent back pain."  On one of the two forms he wrote that his health was good, and added that his present health included a slight back injury. On the other form he wrote that his health was good, and that he had an occasional back ache. On neither form did the reviewing physician provide a corresponding summary and elaboration (box 39 of the form), as one might have hoped, regarding the Veteran's complaints of back trouble.

The Veteran's service treatment records are otherwise silent for complaints, diagnosis, or treatment for back symptoms or a back disorder.

On physical examination at the Veteran's July 1969 separation physical, clinical evaluation of the spine was normal. The Veteran's PULHES profile was "1" for stamina, psychiatric health, and each body area, thus indicating that the Veteran was then in excellent physical and mental condition. See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 to 4, with '1' indicating a high level of fitness and '4' indicating a medical condition or physical defect that is below the level of medical fitness for retention in the military service).

An April 2007 MRI performed by Kaiser Permanente revealed lumbar spine posterior facet arthrosis, moderate spinal canal stenosis at L4-L5, and possible mild spinal canal compromise at T11-T12.

In a January 2008 letter, Kaiser Permanente physician D.B., M.D., wrote that the Veteran had chronic back pain, and had benefitted from a thermal massage bed. He recommended that the Veteran purchase this bed for his condition.

At his March 2011 Board hearing the Veteran stated that his back bothered him during service, but that he did not seek treatment until about ten years after service, in approximately 1979. See March 2011 Board hearing transcript (Tr.), p. 5. He recounted that he saw a chiropractor in approximately 1979, but sought to treat his back pain on his own prior to that time. Tr. at 6. He testified that he did not have any of the old records of treatment or bills for treatment from about ten years after service, and that he could not remember the chiropractor's name. He elaborated that generally he has sought to treat his back disorder "alternatively," or using an "holistic" approach, and generally avoids traditional medical treatment. Tr. at 12. 

At a July 2011 VA examination, the VA examiner took a detailed history from the Veteran, reviewed the claims file, and conducted physical examination of the Veteran's low back. The diagnosis was lumbar facet arthrosis syndrome with grade I spondylolisthesis L4-5, with no evidence of lumbosacral radiculopathy. The examiner opined that the Veteran's low back disability was less likely than not (less than 50/50 probability) caused by, a result of, or aggravated by his military service. In explaining her opinion, she accurately recounted that review of the claims file showed that the Veteran noted a "slight back injury" and "occasional backache" on his reports of medical history upon separation from service on July 8, 1969. (Quotes in original.) She added that extensive review of the service treatment records revealed no mention of an acute or chronic low back condition and that the spine examination at discharge from service was reported as normal. She noted that the Veteran presented for medical care during service on numerous occasions for conditions such as an upper respiratory infection, a cough, a foreign body in the finger and for skin issues like tinea pedis. The examiner opined that if the Veteran would have experienced an injury to his low back during service that was significant he would have sought medical attention, based on the other conditions for which he did seek treatment during service.

The examiner noted that review of the private medical records showed that the Veteran was not seen at Kaiser Permanente until 2007, specifically for a prescription of a thermal massage bed. She noted that there were no medical records from 1969 to 2007, a total of 38 years. The examiner noted that the Veteran reported treatment by a chiropractor but that there were no chiropractor notes for her to review. The examiner noted that after leaving service the Veteran went on to work in an assembly line manufacturing weapons for six years followed by working as a campus police officer for 7 to 8 years while studying for his doctorate degree; yet, there were no medical records indicating the he experienced a chronic low back disorder. The examiner added that the Veteran's current lumbar diagnosis was not unusual for a gentleman of the Veteran's age, especially one that is as heavyset as the Veteran.

The Board finds that the July 2011 VA examiner's opinion is of very high probative weight. She reviewed the service treatment records in detail and referenced the Veteran's complaints of a slight back injury and an occasional back ache at discharge from service. She noted that the Veteran sought treatment for several conditions during service and opined, based on her clinical experience, that if the Veteran had experienced a significant back injury during service he would have sought treatment for the back injury as well. She noted the lack of treatment for many years after discharge from service. She noted that the Veteran was very heavy-set and that his current back disorder is not unusual for someone of the Veteran's weight and age. Based on her detailed analysis of factors such as these, she concluded that it was less likely than not that the Veteran's current low back injury was caused by, a result of, or aggravated by his military service. The conclusion is soundly reasoned and based on an accurate rendition of the lay and medical evidence of record, and therefore is of high probative value. 

Of significant but less probative weight is the Veteran's history of intermittent back problems from active service forward. The service treatment discharge records substantiate that he did perceive himself to have an occasional back ache and a slight back injury at the time of discharge. Although he is competent to relate symptoms from active service forward, the July 2011 VA examiner's opinion that the Veteran's current back disability is not related to those in-service complaints is based on the review of all available relevant information by the examiner and her application of medical expertise and sound reasoning to those factors. As a result, on the matter of whether the Veteran's current back disability is related to service or began during service, the Board affords a greater probative weight to the July 2011 VA examiner's opinion than to the lay history provided by the Veteran.

Additional factors that are some evidence against the Veteran's claim are the fact that his spine was clinically evaluated as normal and his physical condition as excellent at the time of discharge from service; that by his own account he did not seek treatment for back pain until ten years after service; and that after that treatment he did not seek treatment until the year 2007. These are factors that tend to indicate that the Veteran's current low back disability is not a chronic condition that began during active service. The Board accepts as credible the Veteran's assertion that he tended to and preferred to treat his own back symptoms or to seek alternatives to traditional medicine when the pain occurred; still, the delay in any treatment of any type until approximately ten years after service and the infrequency of treatment until many years after service are aspects of the evidence that weigh against his claim.

In light of the foregoing, the Board finds that there is positive and negative evidence with respect to the Veteran's claim, but that the Veteran's lay testimony as to intermittent symptoms from service forward is significantly outweighed by the normal clinical evaluation and discharge from service, the July 2011 VA examiner's opinion that his current disability is not related to service, and the sparsity of treatment until many years after service. Accordingly, entitlement to service connection for low back disability is not warranted. As the preponderance of the evidence is against the critical elements of continuity of symptomatology from active service forward or, alternatively, a showing of medical causation, the benefit of the doubt is not for application in resolution of this essential aspect of the Veteran's service connection claim. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004) (essential elements of service connection claim); Savage v. Gober, 10 Vet. App. 488 (1997) (continuity of symptomatology); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001) (benefit of the doubt rule does not apply where preponderance of the evidence is against the claim).



ORDER

Entitlement to service connection for low back disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


